PER CURIAM.
Matthew Clarence Blaekert appeals an order denying his petition for writ of habe-as corpus. The “petition” was actually a request for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. Upon review of the record, this court determined that the trial court lacked jurisdiction to enter the appealed order because a direct appeal was pending at that time. Once the direct appeal was concluded, this court relinquished jurisdiction to the trial court to obtain a new order. The trial court entered an appropriate order again denying relief on April 28, 2003. We have now reviewed the petition and the April 28, 2003, order. The trial court correctly denied the motion.
Affirmed.
ALTENBERND, C.J., and SALCINES and YILLANTI, JJ., concur.